ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_04_FR.txt.                                                                                                   187




                       OPINION DISSIDENTE DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    Portée et sens du point 3 du dispositif de l’arrêt de 2012 — Principe de l’autorité
                 de la chose jugée (res judicata).


                                           I. Introduction et résumé

                    1. Dans la troisième exception préliminaire qu’elle a soulevée en l’es‑
                 pèce, la Colombie invoquait le principe de l’autorité de la chose jugée (res
                 judicata), faisant valoir que l’arrêt en l’affaire du Différend territorial et
                 maritime (Nicaragua c. Colombie) (ci‑après « Nicaragua c. Colombie I »
                 ou « l’arrêt de 2012 » ; C.I.J. Recueil 2012 (II), p. 624) rendait irrecevables
                 les demandes formulées dans la requête du Nicaragua. Dans le présent
                 arrêt, la Cour rejette cet argument et déclare recevable la première des
                 demandes du Nicaragua (arrêt, points 1 b) et 2 b) du dispositif). Je joins
                 à cet arrêt l’exposé de mon opinion dissidente parce que j’estime que cette
                 première demande du Nicaragua tombait en partie sous le coup de l’auto‑
                 rité de la chose jugée.
                    2. A mon sens, la Cour a conclu en 2012 que le Nicaragua n’avait pas
                 apporté la preuve que le plateau continental qu’il revendique s’étend suf‑
                 fisamment loin pour chevaucher celui dont la Colombie peut se prévaloir
                 sur 200 milles marins « à partir de sa côte continentale » (ci‑après « les
                 droits générés par la côte continentale colombienne ») (Nicaragua
                 c. Colombie I, C.I.J. Recueil 2012 (II), p. 669, par. 129). Cette conclusion
                 constituait une condition absolue de la décision qu’elle a rendue, à savoir
                 qu’elle n’était pas en mesure de procéder à la délimitation du plateau
                 continental souhaitée par le Nicaragua (ibid.) et, partant, qu’elle ne pou‑
                 vait accueillir la demande que celui‑ci avait formulée au point I. 3) de ses
                 conclusions finales (ibid., p. 670, par. 131 ; p. 719, par. 251 3)). Cette
                 conclusion de 2012 doit par conséquent être revêtue de l’autorité de la
                 chose jugée. Dans Nicaragua c. Colombie I, le Nicaragua a eu amplement
                 la possibilité de démontrer le bien‑fondé de sa demande, autrement dit,
                 d’apporter la preuve que le plateau continental qu’il revendique s’étend
                 suffisamment loin pour qu’il y ait chevauchement de ses droits et des
                 droits concurrents générés par la côte continentale colombienne. Mais il
                 ne l’a pas fait. C’est précisément en pareil cas que s’applique, au nom de
                 l’équité procédurale, le principe de l’autorité de la chose jugée.
                    3. En revanche, la Cour n’a pas tranché en 2012 la question de savoir si
                 le Nicaragua avait démontré l’existence ou l’étendue d’un chevauchement
                 entre le plateau continental qu’il revendique et celui dont la Colombie peut

                                                                                                    91




7 CIJ1093.indb 179                                                                                        15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)              188

                 se prévaloir au titre de ses îles (ci‑après « les droits générés par les îles
                 colombiennes ») dans la zone située au‑delà de 200 milles marins de la côte
                 nicaraguayenne. Par conséquent, le principe de l’autorité de la chose jugée
                 ne fait pas obstacle à la recevabilité de la première demande du Nicaragua
                 dans la mesure où celle‑ci concerne ce chevauchement supposé.
                    4. Dans le présent arrêt, la Cour dit qu’elle avait décidé, dans celui de
                 2012, de ne pas accueillir la demande de délimitation du Nicaragua parce
                 que celui‑ci n’avait pas encore communiqué à la Commission des limites du
                 plateau continental (ci‑après « la Commission ») des informations sur les
                 limites de son plateau continental au‑delà de 200 milles marins. Dans la
                 logique de cette conclusion, la Cour ne fait pas de distinction, dans le dis‑
                 positif, entre les deux zones de chevauchement de droits que je viens de
                 mentionner. Il s’ensuit, et c’est regrettable, que mes votes négatifs sur les
                 deux points pertinents du dispositif ne traduisent pas exactement mes vues.
                 En réalité, ma position concernant la troisième exception préliminaire de la
                 Colombie n’est que partiellement dissidente. J’exposerai ici mon interpréta‑
                 tion de l’arrêt de 2012, qui diffère de celle donnée dans le présent arrêt, et
                 qui explique mon dissentiment partiel. Ce faisant, je me référerai à l’opi‑
                 nion individuelle que j’ai jointe à l’arrêt Nicaragua c. Colombie I
                 (C.I.J. Recueil 2012 (II), p. 751), dans laquelle j’analysais précisément les
                 paragraphes de l’arrêt de 2012 sur lesquels la Cour est aujourd’hui divisée.
                    5. J’expliquerai également pourquoi je ne suis pas convaincue par la
                 manière dont la Cour interprète l’arrêt de 2012.


                           II. La question portée devant la Cour en l’espèce

                    6. La Colombie affirmant que la première demande du Nicaragua était
                 irrecevable au regard du principe de l’autorité de la chose jugée, la Cour
                 devait préciser le sens et la portée du point 3 du paragraphe 251 de l’arrêt
                 de 2012 (ci‑après « le point 3 du dispositif »). Lorsque le texte seul du dis‑
                 positif ne lui permet pas « de déterminer le sens et la portée du dispositif
                 de l’arrêt initial, la Cour, conformément à sa pratique, tien[t] compte des
                 motifs de ce dernier dans la mesure où ils éclairent l’interprétation à don‑
                 ner au dispositif » (Demande en interprétation de l’arrêt du 15 juin 1962 en
                 l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge
                 c. Thaïlande), arrêt, C.I.J. Recueil 2013, p. 306, par. 68). Même si les
                 arguments avancés par les parties ne sauraient être déterminants lorsqu’il
                 s’agit d’interpréter un arrêt, « [l]es écritures et plaidoiries … sont elles
                 aussi pertinentes aux fins de l’interprétation de l’arrêt, puisqu’elles
                 montrent quels éléments de preuve ont, à l’époque, été présentés à la
                 Cour — et quels éléments ne l’ont pas été —, ainsi que la manière dont les
                 questions soumises à celle‑ci ont été formulées par chacune des Parties »
                 (ibid., par. 69). Pour comprendre précisément le sens et la portée d’un
                 arrêt, il convient, en particulier, d’identifier dans les motifs ce qui consti‑
                 tue « une condition absolue de la décision de la Cour » (ibid., p. 296,
                 par. 34, citant Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt

                                                                                             92




7 CIJ1093.indb 181                                                                                 15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               189

                 no 11, 1927, C.P.J.I. série A no 13, p. 20). Par conséquent, dans la présente
                 affaire, la Cour devait déterminer quels éléments des motifs de l’arrêt de
                 2012 constituaient une condition absolue de sa décision de ne pas accueil‑
                 lir la demande du Nicaragua à l’époque.
                    7. L’identification de ces éléments essentiels permet d’établir quelles
                 sont les questions qui ont été tranchées « expressément [ou] par implica‑
                 tion logique » dans l’arrêt de 2012 (Application de la convention pour la
                 prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                 c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 95, par. 126) et
                 qui doivent donc être revêtues de l’autorité de la chose jugée (voir le para‑
                 graphe 60 du présent arrêt).


                                    III. Le contexte de l’arrêt de 2012

                      A. Les étapes de la procédure de fixation des limites extérieures
                                           du plateau continental
                    8. Une importance particulière étant attachée, dans le présent arrêt, à
                 l’une des étapes de la procédure de fixation des limites extérieures du plateau
                 continental prévue par la Convention des Nations Unies sur le droit de la
                 mer (ci‑après « la CNUDM »), je résumerai ici ces étapes, au nombre de trois,
                 que doivent suivre les Etats parties à la convention, et qui sont définies au
                 paragraphe 8 de l’article 76 de cet instrument. Tout d’abord, l’Etat côtier qui
                 se propose de fixer les limites de son plateau continental au‑delà de 200 milles
                 marins de ses côtes communique des informations à ce sujet à la Commis‑
                 sion. Cette communication est généralement appelée « demande » (c’est le
                 terme que j’emploierai ici), bien que l’arrêt de 2012 parle parfois de « l’en‑
                 semble des informations requises » ou de « toutes les informations néces‑
                 saires » pour désigner le dossier complet. Ensuite, la Commission adresse à
                 l’Etat côtier des recommandations sur les limites en question. Enfin, sur la
                 base de ces recommandations, l’Etat côtier fixe les limites extérieures de son
                 plateau continental, qui deviennent définitives et de caractère obligatoire.
                    9. Conformément à l’article 4 de l’annexe II de la CNUDM, les Etats
                 côtiers doivent faire la demande susmentionnée dans les dix années suivant
                 l’entrée en vigueur de la convention à leur égard. Cependant, en 2008, les
                 Etats parties ont convenu que ce délai de dix ans serait réputé respecté dès
                 lors que des informations préliminaires indicatives sur les limites extérieures
                 du plateau continental au‑delà de 200 milles marins auraient été communi‑
                 quées au Secrétaire général (Nations Unies, doc. SPLOS/183, 2008 ; voir
                 également SPLOS/72, 2001). Je désignerai cette communication‑là sous le
                 nom d’« informations préliminaires », comme dans l’arrêt de 2012.

                      B. La demande I. 3) du Nicaragua et la réponse de la Colombie
                    10. Dans Nicaragua c. Colombie I, au point I. 3) de ses conclusions
                 finales (ci‑après « la demande I. 3) »), le Nicaragua priait la Cour de dire

                                                                                              93




7 CIJ1093.indb 183                                                                                  15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)             190

                 et juger « que, dans le cadre géographique et juridique constitué par [s]es
                 côtes continentales et [celles] de la Colombie, la méthode de délimitation
                 à retenir consist[ait] à tracer une limite opérant une division par parts
                 égales de la zone du plateau continental où les droits des deux Parties sur
                 celui‑ci se chevauchent » (C.I.J. Recueil 2012 (II), p. 636, par. 17). Le
                 Nicaragua ne demandait pas à la Cour de délimiter la portion de plateau
                 continental où ses droits chevaucheraient les droits générés par les îles
                 colombiennes dans la zone située au‑delà de 200 milles marins de sa côte.
                 Ce qu’il lui demandait, c’était d’enclaver les îles colombiennes de
                 San Andrés, de Providencia et de Santa Catalina en leur attribuant un
                 espace maritime de 12 milles marins (ibid., point I. 4) des conclusions
                 finales du Nicaragua ; p. 663, croquis no 2 ; et opinion individuelle de
                  Mme la juge Donoghue, p. 755, par. 13).
                     11. Le Nicaragua a admis, dans Nicaragua c. Colombie I, que l’« [o]n
                 ne peut procéder à une délimitation qu’après avoir déterminé sur quelle
                 zone elle doit porter » (CR 2012/9, p. 23, par. 10 (Lowe)) et que, par
                 conséquent, la première étape, en 2012, consistait à établir dans quels sec‑
                 teurs du plateau continental existaient des droits concurrents. La délimi‑
                 tation des zones de chevauchement éventuellement constatées par la Cour
                 serait la seconde étape.
                     12. Lorsque des parties revendiquent des droits concurrents dans l’es‑
                 pace maritime de 200 milles marins qui leur revient, la Cour peut habi‑
                 tuellement cerner la zone où ces droits se chevauchent au moyen d’un
                 exercice principalement mécanique, en se fondant sur la géographie des
                 côtes. Cependant, il n’en va pas de même lorsqu’un Etat demande la
                 ­délimitation d’un plateau continental qu’il affirme posséder au‑delà de
                  200 milles marins de ses côtes, comme c’était le cas dans Nicaragua
                  c. Colombie I. En pareille situation, la juridiction saisie doit commen‑
                  cer par résoudre une question de fait, celle de savoir s’il existe
                  un ­chevauchement des droits. Elle ne sera en mesure de procéder à la
                  seconde étape — la délimitation — que seulement si elle conclut à l’exis‑
                  tence du ­chevauchement.
                     13. Telle est la raison pour laquelle le Nicaragua considérait l’existence
                  d’un plateau continental comme une question de fait essentiellement,
                  ainsi que le relève la Cour dans l’arrêt de 2012 (p. 666, par. 119). Il ne
                  contestait pas qu’une partie soit tenue de démontrer les faits qu’elle
                  invoque (Application de l’accord intérimaire du 13 septembre 1995 (ex‑­
                  République yougoslave de Macédoine c. Grèce), arrêt, C.I.J. Recueil 2011 (II),
                  p. 668, par. 72 ; Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                  arrêt, C.I.J. Recueil 2009, p. 86, par. 68), et s’est efforcé de faire la
                  démonstration requise, en rassemblant à cette fin des éléments de preuve.
                  Sa réplique contenait un chapitre intitulé « Le plateau continental dans les
                  Caraïbes occidentales : les éléments de preuve géologiques et géomorpho‑
                  logiques » ainsi qu’une série d’annexes techniques tirées du dossier d’in‑
                  formations préliminaires communiqué au Secrétaire général, et d’autres
                  données ou éléments de preuve scientifiques relatifs à la géologie et à la
                  géomorphologie de la zone concernée. Pendant deux audiences de la pro‑

                                                                                            94




7 CIJ1093.indb 185                                                                                 15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)              191

                 cédure orale, un géologue de la délégation nicaraguayenne s’est employé
                 à démontrer que les droits du Nicaragua sur le plateau continental che‑
                 vauchaient les droits générés par la côte continentale colombienne.
                    14. Le Nicaragua arguait qu’un Etat côtier a droit à un plateau conti‑
                 nental étendu « ipso facto et ab initio » (CR 2012/15, p. 17, par. 4 (Lowe))
                 dès lors que le prolongement naturel de sa masse terrestre s’étend sur plus
                 de 200 milles marins à partir de sa côte. Il rappelait que, conformément
                 au paragraphe 3 de l’article 77 de la CNUDM, les droits de l’Etat côtier
                 sur le plateau continental sont indépendants de toute occupation ou pro‑
                 clamation expresse. Il insistait sur le fait que la Commission « ne joue
                 aucun rôle dans l’établissement d’un droit sur le plateau continental : elle
                 ne fait que déterminer l’emplacement précis des limites extérieures d’un
                 droit préexistant » (ibid., p. 19, par. 15 (Lowe)).
                    15. La Colombie lui opposait comme principal argument que sa
                 demande était irrecevable en raison de son caractère nouveau (voir plus
                 loin, par. 19). Elle ajoutait que, même à supposer qu’elle soit jugée rece‑
                 vable, quod non, cette demande ne pouvait être accueillie sur le fond, pour
                 des motifs liés à la fois au droit et à la preuve. S’agissant des failles juri‑
                 diques supposées, la Colombie invoquait deux points. Premièrement, elle
                 contestait que le droit à un plateau continental existât « ipso facto et ab
                 initio », comme l’affirmait le Nicaragua. Selon elle,
                      « [l]u conjointement avec le règlement intérieur de la Commission,
                      l’article 76 prévoit que l’Etat côtier doit soumettre une demande
                      concernant un plateau continental étendu à la Commission, que cette
                      dernière fait des recommandations concernant cette demande, et que
                      l’Etat côtier établit ensuite les limites extérieures de son plateau « sur
                      la base des » recommandations de la Commission. En vertu de l’ar‑
                      ticle 45 du règlement, l’Etat côtier « soumet » … les caractéristiques
                      de cette demande à la Commission. Le Nicaragua ne saurait être
                      réputé avoir établi un droit à un plateau continental étendu à moins
                      d’avoir entrepris ces démarches… » (Nicaragua c. Colombie I,
                      duplique de la Colombie, p. 141, par. 4.42.)
                 Ainsi, pour la Colombie, un Etat côtier qui est partie à la CNUDM ne
                 peut faire valoir son droit à un plateau continental étendu qu’après avoir
                 accompli les trois étapes prévues au paragraphe 8 de l’article 76 de la
                 convention et fixé les limites extérieures de son plateau continental sur la
                 base des recommandations de la Commission.
                    16. Le second argument juridique de la Colombie était que, pour éta‑
                 blir des droits sur le plateau continental, le critère de la distance prime
                 toujours celui de l’étendue de la marge continentale. Le Nicaragua contes‑
                 tait ce point de droit.
                    17. Au sujet des éléments de preuve, la Colombie affirmait que, « [s]ur
                 le plan des faits, les prétendues « preuves » [du Nicaragua] … [étaient]
                 complètement viciées, et n’[auraient] même pas [constitué] un commence‑
                 ment de preuve pour la Commission » (CR 2012/12, p. 53, par. 46
                 (Bundy)). A l’appui de cette critique, elle rappelait que le Nicaragua avait

                                                                                             95




7 CIJ1093.indb 187                                                                                 15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               192

                 lui‑même admis l’insuffisance de ses preuves. Elle soulignait que le Nica‑
                 ragua avait joint à sa réplique des annexes techniques tirées du dossier
                 d’informations préliminaires communiqué au Secrétaire général, mais
                 sans pour autant produire ledit dossier devant la Cour. Elle notait qu’il
                 avait lui‑même indiqué dans ces informations préliminaires (disponibles
                 sur le site web de la Commission) que « certains des données et des profils
                 décrits [dans le dossier] ne rempliss[aient] pas les critères rigoureux concer‑
                 nant la demande complète édictés par la Commission des limites du
                 plateau continental, tels qu’ils sont précisés dans [ses] directives »
                 ­
                 (CR 2012/12, p. 56, par. 59 (Bundy) ; voir également ibid., p. 61, par. 81
                 (Bundy)). La Colombie relevait d’autres aveux similaires, signalant par
                 exemple que « [l]’annexe technique que le Nicaragua a jointe à sa réplique
                 indique que les points du pied du talus « ne doivent être pris en compte
                 qu’à titre indicatif ». Puis lit‑on : « Des questions se posent quant à
                 la ­qualité des données dans quelques zones. » » (Ibid., p. 58, par. 65
                 (Bundy).)
                    18. L’on voit que, dans Nicaragua c. Colombie I, l’argumentation des
                 Parties portait principalement non pas sur la méthodologie de la délimi‑
                 tation, mais sur la question de savoir s’il était justifié, en fait et en droit,
                 que la Cour procède à l’étape de la délimitation.


                        IV. Quelle était la décision prise par la Cour en 2012 ?

                    19. Dans l’arrêt de 2012, la Cour rend deux décisions au sujet de la
                 demande I. 3) du Nicaragua. Cette demande ne figurait pas dans la
                 requête ; c’est dans la réplique qu’elle a été formulée pour la première fois.
                 La Cour rejette d’abord l’argument de la Colombie selon lequel la
                 demande I. 3) serait irrecevable en raison de son caractère nouveau (Nica-
                 ragua c. Colombie I, p. 719, par. 251 2)). Les motifs qui sous‑tendent cette
                 décision sont exposés dans la partie III, intitulée « Recevabilité de la
                 demande du Nicaragua tendant à la délimitation d’un plateau continental
                 s’étendant au‑delà de 200 milles marins ». La Cour conclut, à la fin de
                 cette partie, que la demande I. 3) du Nicaragua est recevable (ibid., p. 665,
                 par. 112). La seule et unique référence à la recevabilité dans l’arrêt de
                 2012 concerne l’objection exprimée par la Colombie au sujet de la nou‑
                 veauté de la demande.
                    20. La partie IV de l’arrêt de 2012 est intitulée « Examen de la demande
                 du Nicaragua tendant à la délimitation d’un plateau continental s’éten‑
                 dant au‑delà de 200 milles marins ». La Cour y expose les motifs
                 qui sous‑tendent sa seconde décision sur les griefs du Nicaragua, à
                 savoir celle de ne pas « accueillir la demande formulée par la Répu‑
                 blique du Nicaragua au point I. 3) de ses conclusions finales » (ibid.,
                 p. 719, par. 251 3)). Vu la structure de l’arrêt, et puisque rien ne donne
                 à penser que la Cour ait examiné une quelconque question de recevabi‑
                 lité dans la partie IV, il est évident que sa décision de ne pas accueillir
                 la demande I. 3) est une décision sur le fond.

                                                                                              96




7 CIJ1093.indb 189                                                                                  15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               193

                    21. Dans la présente affaire, chacune des Parties a attaché une grande
                 importance à l’expression « ne peut accueillir » employée par la Cour pour
                 exprimer sa décision sur le fond de la demande I. 3).
                    22. Pour le Nicaragua, la Cour, en 2012, ne s’est pas prononcée positi‑
                 vement sur la demande I. 3), mais ne l’a pas rejetée non plus. Selon lui,
                 elle s’est « content[ée], négativement, de « ne pas accueillir » une conclu‑
                 sion — c’est‑à‑dire de ne pas se prononcer sur celle‑ci » (CR 2015/27,
                 p. 39, par. 25 (Pellet)). Le Nicaragua n’a toutefois invoqué aucune autre
                 affaire où la Cour aurait employé l’expression « ne peut accueillir » pour
                 signifier qu’elle ne se prononcerait pas sur le fond d’une demande rece‑
                 vable et relevant de sa compétence.
                    23. La Colombie considérait que la décision de la Cour de ne pas
                 accueillir la demande I. 3) signifiait un rejet de la délimitation demandée
                 par le Nicaragua. Elle renvoyait à cet égard à plusieurs arrêts dans les‑
                 quels la Cour avait employé la même expression pour rejeter une demande
                 (voir CR 2015/28, p. 18‑21, par. 3‑12 (Reisman)).

                     24. Les arrêts invoqués par la Colombie infirment la thèse du Nicara‑
                 gua, selon laquelle la Cour aurait employé l’expression « ne peut accueil‑
                 lir » au point 3 du dispositif de l’arrêt de 2012 pour indiquer qu’elle ne se
                 prononçait pas. Cependant, en affirmant que la Cour a rejeté dans sa
                 totalité la demande de délimitation du Nicaragua, la Colombie perd de
                 vue que la Cour statuait sur une demande qui requiert deux étapes,
                 comme nous l’avons vu plus haut (par. 12). La Cour n’ayant jamais entre‑
                 pris l’étape de la délimitation, on ne saurait conclure qu’elle a « rejeté » la
                 délimitation proposée par le Nicaragua. En déclarant « ne [pouvoir]
                 accueillir » la demande I. 3), elle voulait plutôt dire que, dans la mesure
                 où la première des deux étapes inhérentes à cette demande n’avait pas été
                 accomplie, elle ne pouvait pas procéder à la seconde — la délimitation
                 proprement dite.
                     25. Ce qui divise la Cour dans la présente affaire, c’est la question de
                 savoir pourquoi, en 2012, elle a conclu ne pas être en mesure d’effectuer
                 la délimitation demandée par le Nicaragua et, partant, d’accueillir sa
                 demande I. 3). Puisque la réponse ne se trouve pas dans le dispositif de
                 l’arrêt, c’est dans les motifs qu’il convient de la chercher. J’exposerai donc
                 à présent mon interprétation des motifs qui constituaient une condition
                 absolue de la décision de 2012.
                     26. Au premier paragraphe de la partie IV de l’arrêt, la Cour formule
                 la question suivante : est‑elle « en mesure de tracer « une limite opérant
                 une division par parts égales de la zone du plateau continental où les
                 droits des deux Parties sur celui‑ci se chevauchent », ainsi que le Nicara‑
                 gua le lui demande au point I. 3) de ses conclusions finales » ? (Nicaragua
                 c. Colombie I, p. 665, par. 113.)
                     27. Une juridiction n’est « en mesure » d’effectuer une délimitation que
                 s’il y a chevauchement des droits des parties (voir Différend relatif à la déli-
                 mitation de la frontière maritime entre le Bangladesh et le Myanmar dans le
                 golfe du Bengale (Bangladesh/Myanmar), arrêt du 14 mars 2012, TIDM

                                                                                              97




7 CIJ1093.indb 191                                                                                  15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               194

                 Recueil 2012 (ci‑après « Bangladesh/Myanmar »), p. 105, par. 397). C’est
                 pourquoi, après avoir indiqué que le droit applicable est le droit internatio‑
                 nal coutumier (Nicaragua c. Colombie I, p. 666, par. 118), la Cour entre‑
                 prend d’examiner les positions respectives des Parties à l’égard de la
                 première étape inhérente à la demande du Nicaragua, qui consiste à établir
                 l’existence d’un éventuel chevauchement des droits de celui‑ci sur le plateau
                 continental et des droits générés par la côte continentale colombienne.
                    28. La Cour commence par résumer la position du Nicaragua en rap‑
                 pelant l’argument factuel que ce dernier avançait, à savoir que le prolon‑
                 gement naturel de sa masse terrestre, appelé « seuil nicaraguayen »,
                 chevauche le plateau continental auquel la Colombie peut prétendre au
                 titre de sa côte continentale (ibid., p. 666, par. 119). Elle note que le Nica‑
                 ragua a communiqué des informations préliminaires au Secrétaire général
                 dans le délai décennal prévu (ibid., p. 667, par. 120).
                    29. La Cour note également que le Nicaragua a souhaité la rassurer
                 sur la qualité des éléments de preuve produits, rappelant que, selon lui, les
                 travaux nécessaires à la communication d’une demande à la Commission
                 étaient « bien avancés », et qu’il envisageait d’acquérir d’autres données
                 topographiques afin de compléter les informations destinées à la Commis‑
                 sion (ibid., p. 667, par. 120). Elle indique en outre qu’il a affirmé avoir
                 « établi les limites extérieures de son plateau continental au‑delà de
                 200 milles marins sur la base de données relevant du domaine public »
                 (ibid.).
                    30. La Cour résume ensuite la position de la Colombie, rappelant que,
                 selon celle‑ci, le caractère inadéquat des éléments de preuve produits par
                 le Nicaragua fait obstacle à toute délimitation :
                         « La Colombie soutient que le droit à un plateau continental étendu
                      que le Nicaragua prétend détenir jusqu’au rebord externe de la marge
                      continentale, au‑delà de 200 milles marins, n’a jamais été reconnu ni
                      même soumis pour examen à la Commission. Selon elle, les données
                      communiquées à la Cour par le Nicaragua, sur la base des « informa‑
                      tions préliminaires » qu’il a soumises à la Commission, sont « totalement
                      insuffisantes ». La Colombie souligne que ces « informations prélimi‑
                      naires » ne satisfont pas aux exigences requises pour que la Commission
                      puisse formuler des recommandations ; le Nicaragua n’aurait donc pas
                      établi qu’il possédait le moindre droit à un plateau continental étendu.
                      Partant, affirme‑t‑elle, le Nicaragua ne saurait se contenter de postuler
                      qu’il détient de tels droits en l’espèce, ni demander à la Cour de procéder
                      à une délimitation « sur la base de renseignements techniques rudimen‑
                      taires et incomplets ». » (Ibid., p. 667, par. 122.)
                 Il ressort des vues de la Colombie ainsi résumées par la Cour que l’insuffi‑
                 sance des éléments de preuve produits par le Nicaragua tient au fait, pre‑
                 mièrement, que les limites du plateau continental nicaraguayen n’ont
                 « jamais été reconnu[es] ni même soumis[es] » à la Commission, et, deuxiè‑
                 mement, que les informations préliminaires dont provenaient ces éléments
                 n’étaient même pas celles que pouvait attendre la Commission. Pour la

                                                                                              98




7 CIJ1093.indb 193                                                                                  15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               195

                 Colombie, puisque les éléments de preuve du Nicaragua étaient « rudimen‑
                 taires et incomplets », la Cour ne pouvait pas procéder à la délimitation.
                    31. Après avoir résumé les positions des Parties, la Cour se penche sur la
                 « jurisprudence » invoquée par le Nicaragua (Nicaragua c. Colombie I,
                 p. 668, par. 125). Elle commence par commenter l’arrêt rendu en l’affaire
                 Bangladesh/Myanmar, dans lequel le TDIM a estimé que rien ne l’empêchait
                 de délimiter des zones de plateau continental étendu. La Cour explique
                 d’abord ce qui distingue cette affaire‑là de Nicaragua c. Colombie I (par
                 exemple, le TDIM n’a pas eu besoin de fixer les limites extérieures du pla‑
                 teau continental, le golfe du Bengale présentait une situation particulière, les
                 deux Etats étaient parties à la CNUDM et avaient tous deux présenté une
                 demande à la Commission). Cette énumération des différences entre les deux
                 affaires peut laisser entendre que la Cour y voyait des raisons de ne pas pro‑
                 céder à la délimitation dans Nicaragua c. Colombie I, même si le TDIM
                 l’avait fait dans Bangladesh/Myanmar. Cependant, la Cour conclut ensuite
                 son commentaire de l’affaire Bangladesh/Myanmar en faisant observer que
                 le TDIM a établi une nette distinction entre la délimitation du plateau conti‑
                 nental et le tracé de sa limite extérieure, distinction que l’on retrouve dans le
                 présent arrêt (par. 112). Ainsi, lu dans son ensemble, le commentaire de la
                 Cour sur Bangladesh/Myanmar semble envisager une certaine souplesse
                 dans la délimitation des portions de plateau continental étendu.
                    32. Poursuivant son examen de la jurisprudence, la Cour passe de Ban-
                 gladesh/Myanmar à son propre arrêt en l’affaire du Différend territorial et
                 maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nica-
                 ragua c. Honduras), mais en adoptant le raisonnement inverse. Citant cet
                 arrêt de 2007, elle rappelle que « toute prétention [d’un Etat partie à la
                 CNUDM] relative à des droits sur le plateau continental au‑delà de
                 200 milles d[oit] être conforme à l’article 76 de la CNUDM et examinée par
                 la Commission des limites du plateau continental constituée en vertu de ce
                 traité » (Nicaragua c. Colombie I, p. 669, par. 126, citant C.I.J. Recueil
                 2007 (II), p. 759, par. 319). Ce faisant, la Cour laisse clairement entendre
                 qu’elle serait réticente à connaître d’une demande de délimitation du plateau
                 continental étendu en l’absence d’examen par la Commission (j’ai exprimé
                 des doutes sur ce point dans l’exposé de mon opinion individuelle de 2012).
                 (Dans le présent arrêt, cependant, elle conclut le contraire, en rejetant la
                 cinquième exception préliminaire de la Colombie.) La Cour rappelle ensuite
                 que, si la Colombie n’est pas partie à la CNUDM, cela n’exonère pas pour
                 autant le Nicaragua des obligations qu’il tient de l’article 76 de cet instru‑
                 ment (Nicaragua c. Colombie I, p. 669, par. 126).
                    33. Après son commentaire de la jurisprudence, la Cour se penche sur
                 les éléments de preuve du Nicaragua. Elle note que ce dernier a présenté
                 des informations préliminaires qui sont, « comme [il] l’admet [lui‑même], …
                 loin de satisfaire aux exigences requises pour pouvoir être considérées
                 comme des informations » conformes aux prescriptions du paragraphe 8
                 de l’article 76 de la CNUDM. Elle note aussi qu’il a produit les annexes
                 jointes auxdites informations préliminaires, et qu’il a précisé que l’inté‑
                 gralité du dossier figurait sur le site de la Commission (ibid., p. 669,

                                                                                               99




7 CIJ1093.indb 195                                                                                   15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)             196

                 par. 127). Du fait de leur insuffisance manifeste, la Cour n’avait pas lieu
                 de s’appesantir sur les éléments de preuve produits par le Nicaragua, ni
                 sur les critiques formulées à leur sujet par la Colombie. En l’absence de
                 recommandations de la Commission, elle ne pouvait s’appuyer sur une
                 expertise, comme elle l’avait fait dans d’autres affaires (Application de la
                 convention pour la prévention et la répression du crime de génocide (Croatie
                 c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 76, par. 190‑191). Le Nicara‑
                 gua a reconnu que les informations qu’il avait produites étaient loin d’être
                 équivalentes à celles requises par la Commission ; or, la Cour attache une
                 importance particulière aux aveux qu’une partie fait à son propre détri‑
                 ment (voir, par exemple, Activités militaires et paramilitaires au Nicaragua
                 et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt,
                 C.I.J. Recueil 1986, p. 43, par. 69 ; Activités armées sur le territoire du
                 Congo (République démocratique du Congo c. Ouganda), arrêt, C.I.J.
                 Recueil 2005, p. 201, par. 61). Ainsi, le fait que le Nicaragua, dans Nica-
                 ragua c. Colombie I, se soit appuyé sur des éléments tirés de ses informa‑
                 tions préliminaires, et non d’une demande complète à la Commission, est
                 l’une des raisons pour lesquelles la Cour a conclu qu’il n’avait pas démon‑
                 tré le bien‑fondé de sa demande aux fins de la première étape.
                    34. A l’issue de son examen des éléments de preuve du Nicaragua, la
                 Cour rappelle que ce dernier, au cours des audiences, lui a suggéré de
                 définir la délimitation, plutôt que de situer précisément la limite extérieure
                 de son plateau continental, faisant valoir qu’il pourrait appliquer la for‑
                 mulation proposée une fois qu’il aurait fixé ladite limite extérieure sur la
                 base des recommandations de la Commission (Nicaragua c. Colombie I,
                 p. 669, par. 128). Après avoir résumé la solution proposée par le
                 Nicaragua, la Cour conclut comme suit ses motifs sur le fond de la
                 ­
                 demande I. 3) :
                        « [L]e Nicaragua n’ayant pas, dans la présente instance, apporté la
                     preuve que sa marge continentale s’étend suffisamment loin pour
                     chevaucher le plateau continental dont la Colombie peut se prévaloir
                     sur 200 milles marins à partir de sa côte continentale, la Cour n’est
                     pas en mesure de délimiter les portions du plateau continental rele‑
                     vant de chacune des Parties, comme le lui demande le Nicaragua,
                     même en utilisant la formulation générale proposée par ce dernier. »
                     (Ibid., p. 669, par. 129.)
                    35. La Cour répond ainsi, dans ce paragraphe, à la question qu’elle
                 s’est posée avant de commencer l’examen de la demande I. 3), celle de
                 savoir si elle est « en mesure » de départager le plateau continental comme
                 le lui demande le Nicaragua (ibid., p. 665, par. 113). Ainsi qu’il est dit
                 dans ce paragraphe, dans Nicaragua c. Colombie I, le Nicaragua n’a pas
                 démontré les faits sur lesquels il fondait sa demande — autrement dit, que
                 le plateau continental qu’il revendique s’étend suffisamment loin pour
                 qu’il y ait chevauchement de ses droits et des droits générés par la côte
                 continentale colombienne. A partir de cette constatation dans la première
                 étape inhérente à la demande, la Cour conclut qu’elle n’est pas « en

                                                                                           100




7 CIJ1093.indb 197                                                                                15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)               197

                 mesure » de procéder à la seconde étape — délimiter les portions du pla‑
                 teau continental revenant à chacune des Parties, comme l’en prie le Nica‑
                 ragua —, que ce soit par le tracé d’une ligne médiane ou au moyen d’une
                 formulation. Cette conclusion constituait une condition absolue de la
                 décision de la Cour de ne pas accueillir la demande I. 3) du Nicaragua.
                    36. Dans l’exposé de mon opinion individuelle de 2012, je faisais obser‑
                 ver que les éléments de preuve produits par le Nicaragua n’offraient pas de
                 base factuelle suffisante pour permettre à la Cour de procéder à la délimita‑
                 tion, et je regrettais que ces lacunes n’aient pas été décrites plus précisément
                 dans les motifs (C.I.J. Recueil 2012 (II), p. 756, par. 17). La Cour consi‑
                 dère aujourd’hui que l’absence d’analyse de ces éléments dans l’arrêt
                 de 2012 confirme l’absence de décision à leur sujet, ainsi qu’elle le souligne
                 dans le présent arrêt (par. 82). Cependant, comme nous l’avons vu plus
                 haut, l’insuffisance des éléments de preuve du Nicaragua ressortait claire‑
                 ment des déclarations faites par les deux Parties, sans qu’il fût nécessaire
                 d’examiner les données géologiques et géomorphologiques pertinentes. En
                 outre, en la présente espèce, la Cour semble oublier que si, dans certains
                 arrêts, elle a développé sa propre analyse des éléments de preuve ou de
                 l’argumentation juridique des parties, la manière dont elle rédige ses déci‑
                 sions (parfois qualifiée de « laconique ») consiste souvent à résumer les posi‑
                 tions des parties sur un point particulier avant de s’en tenir à une brève
                 conclusion sur ledit point (par exemple, en constatant que les éléments de
                 preuve ne suffisent pas à établir un fait allégué). J’ai déjà exprimé par le
                 passé mes réserves à l’égard de cette forme de rédaction, soulignant en par‑
                 ticulier l’obscurité du raisonnement qui peut en résulter (Application de la
                 convention pour la prévention et la répression du crime de génocide (Croatie
                 c. Serbie), arrêt, C.I.J. Recueil 2015 (I), déclaration de Mme la juge Dono‑
                 ghue, p. 392, par. 9). Il n’y a toutefois rien d’extraordinaire à ce que la Cour
                 ait procédé de cette manière dans Nicaragua c. Colombie I pour conclure
                 que le Nicaragua n’avait pas démontré les faits qu’il alléguait.
                    37. (Je relève également que, dans la présente procédure, la Colombie
                 (CR 2015/26, p. 31, par. 6 (Herdegen) ; CR 2015/28, p. 43‑44, par. 17‑23
                 (Bundy)) et le Nicaragua (CR 2015/27, p. 41, par. 29 ; p. 44, par. 37 (Pel‑
                 let) ; CR 2015/29, p. 25, par. 23 ; p. 26, par. 25 ; p. 26‑27, par. 27 (Pellet))
                 ont tous deux convenu que c’était par manque de preuves que la Cour
                 avait décidé en 2012 qu’elle ne pouvait accueillir la demande du Nicara‑
                 gua, même si, bien entendu, leurs positions divergeaient quant à savoir si
                 cela signifiait que la première demande de celui‑ci dans la présente affaire
                 tombait sous le coup de l’autorité de la chose jugée.)
                    38. Il n’y a rien d’inhabituel à ce que la Cour, en 2012, ait choisi de ne
                 pas traiter certaines des questions juridiques soulevées par les Parties,
                 comme celle de la relation entre le droit d’un Etat à un plateau continental
                 étendu et la zone de 200 milles marins d’un autre Etat, ou celle du caractère
                 coutumier ou non des différents paragraphes de l’article 76 de la CNUDM
                 (Nicaragua c. Colombie I, p. 666‑668, par. 118, 121 et 123 ; p. 669‑670,
                 par. 130). Ces questions juridiques avaient des implications allant au‑delà
                 de l’affaire en cause. Pour procéder à la délimitation, il aurait fallu que la

                                                                                             101




7 CIJ1093.indb 199                                                                                  15/02/17 08:28

                        délimitation du plateau continental (op. diss. donoghue)                 198

                 Cour examine chacune d’elles, mais l’insuffisance manifeste des éléments de
                 preuve du Nicaragua l’autorisait à s’en abstenir. Là encore, elle a adopté
                 une démarche totalement conforme à sa pratique traditionnelle en matière
                 de rédaction judiciaire, consistant notamment à choisir l’ordre dans lequel
                 elle traite les questions présentées dans une requête, ce qui lui permet de ne
                 pas avoir à trancher les points de droit qui ne seraient pas essentiels au
                 règlement du différend particulier dont elle est saisie.
                    39. Puisque la Cour, dans ses motifs (Nicaragua c. Colombie I, p. 669,
                 par. 129, cité plus haut au paragraphe 34), ne fait référence qu’à la
                 demande du Nicaragua relative à un chevauchement des droits nicara‑
                 guayens et des droits générés par la côte continentale colombienne, je ne
                 vois pas de raison de conclure qu’elle a tranché la question de l’existence
                 ou de l’étendue d’un quelconque chevauchement des droits du Nicaragua
                 sur le plateau continental et des droits générés par les îles colombiennes
                 dans la zone située au‑delà de 200 milles marins de la côte nicaraguayenne.
                 La réponse de la Cour est conforme aux conclusions finales du Nicaragua
                 dans Nicaragua c. Colombie I.


                     V. Les implications de la décision de la Cour de ne pas accueillir
                                la demande I. 3) du Nicaragua (res judicata)

                    40. La Cour rappelle, dans le présent arrêt, la condition notoirement
                 requise pour l’application du principe de l’autorité de la chose jugée (res judi-
                 cata) : identité des parties, de la base juridique et de l’objet. Elle y relève aussi
                 à juste titre que, pour savoir si ce principe fait obstacle à une requête introdui‑
                 sant une nouvelle affaire, elle doit déterminer si, et dans quelle mesure, il a été
                 statué définitivement sur la réclamation en cause dans l’affaire antérieure, ou,
                 comme elle l’a dit à une autre occasion, « [s]i un point [a] en fait … été tran‑
                 ché … expressément [ou] par implication logique » (voir plus haut, par. 7).
                    41. Je ne remets pas en cause l’état du droit dressé par la Cour. Si mes
                 vues diffèrent de celles qui sont exprimées dans le présent arrêt, c’est parce
                 que je ne partage pas l’interprétation que la majorité y donne du point 3
                 du dispositif de l’arrêt de 2012.
                    42. Dans l’arrêt de 2012, la Cour constate « expressément [ou] par impli‑
                 cation logique » que le Nicaragua n’a pas apporté la preuve que son plateau
                 continental s’étend suffisamment loin pour que ses droits chevauchent ceux
                 générés par la côte continentale colombienne, et qu’elle n’est donc pas en
                 mesure de procéder à la délimitation demandée. Il s’ensuit que le principe
                 de l’autorité de la chose jugée empêche le Nicaragua de revenir démontrer
                 une seconde fois, dans une seconde affaire, les mêmes faits contre le même
                 défendeur, dans l’espoir de s’acquitter cette fois de la charge de la preuve
                 qui lui incombe. Le Nicaragua a eu amplement la possibilité de démontrer
                 l’existence d’un chevauchement de ses droits et des droits générés par la
                 côte continentale colombienne dans Nicaragua c. Colombie I. Dans ces
                 conditions, il serait injuste, et contraire à la bonne administration de la
                 justice, de donner à un Etat une seconde chance de démontrer les mêmes

                                                                                                 102




7 CIJ1093.indb 201                                                                                       15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)             199

                 faits dans une seconde affaire. Par conséquent, l’effet de la chose jugée pro‑
                 duit par l’arrêt de 2012 empêche le Nicaragua de demander de nouveau à
                 un tribunal de dire si ses droits sur le plateau continental chevauchent ceux
                 dont la Colombie peut se prévaloir au titre de sa côte continentale.
                    43. Il reste que la Cour ne s’est pas prononcée sur la question de savoir
                 s’il existait un chevauchement des droits du Nicaragua et des droits géné‑
                 rés par les îles colombiennes dans la zone située au‑delà de 200 milles
                 marins de la côte nicaraguayenne, puisqu’elle n’a pas examiné cette ques‑
                 tion dans l’arrêt de 2012. Par conséquent, rien ne permet d’appliquer le
                 principe de l’autorité de la chose jugée à l’égard de ce chevauchement‑là.
                    44. Pour ces raisons, je suis d’avis que la première demande du Nicara‑
                 gua en la présente affaire était irrecevable en ce qu’elle concerne un che‑
                 vauchement des droits du Nicaragua et des droits générés par la côte
                 continentale colombienne (question couverte par l’effet de la chose jugée),
                 mais recevable en ce qu’elle concerne un chevauchement des droits du
                 Nicaragua et des droits générés par les îles colombiennes dans la zone
                 située au‑delà de 200 milles marins de la côte nicaraguayenne (question
                 non couverte par l’effet de la chose jugée).
                    45. S’agissant de l’application du principe de l’autorité de la chose
                 jugée aux décisions contenues dans l’arrêt de 2012, je souhaite faire deux
                 observations finales. Premièrement, lorsque la Cour conclut qu’une partie
                 n’a pas démontré un fait particulier, cela ne signifie pas nécessairement
                 que le fait inverse soit vrai. La Chambre de la Cour en a convenu dans
                 l’affaire du Différend frontalier (Burkina Faso/République du Mali), décla‑
                 rant que « le rejet éventuel de tel ou tel argument, motif pris de ce que les
                 allégations de fait sur lesquelles il repose n’ont pas été prouvées, ne suffit
                 pas en lui‑même pour que la thèse contraire puisse être retenue » (arrêt,
                 C.I.J. Recueil 1986, p. 588, par. 65). En 2012, la Cour ne s’est pas pronon‑
                 cée, ni expressément ni par implication logique, sur les faits relatifs à la
                 géologie et à la géomorphologie de la zone concernée. Elle n’a pas dit que
                 le Nicaragua n’avait pas de droits qui chevaucheraient ceux générés par la
                 côte continentale colombienne, ni qu’il n’avait pas de droits au‑delà de
                 200 milles marins de sa propre côte. Elle s’est bornée à dire qu’il n’avait
                 pas produit d’éléments de preuve suffisants pour s’acquitter de la charge
                 qui lui incombait de démontrer que ses droits sur le plateau continental
                 chevauchaient ceux dont la Colombie pouvait se prévaloir au titre de sa
                 côte continentale. Le principe de l’autorité de la chose jugée empêche le
                 Nicaragua de tenter une seconde fois de s’acquitter de la charge de la
                 preuve devant un tribunal, mais ne l’empêche pas de chercher à fixer les
                 limites extérieures de son plateau continental dans le cadre de la CNUDM.
                 En outre, les Parties restent libres de s’accorder, par voie de négociations
                 ou tout autre moyen convenu de règlement pacifique des différends, sur la
                 délimitation de tout secteur où leurs droits se chevaucheraient dans la
                 zone située au‑delà de 200 milles marins de la côte nicaraguayenne.
                    46. Deuxièmement, la décision rendue par la Cour en 2012, selon
                 laquelle le Nicaragua ne s’était pas acquitté de la charge de la preuve en
                 l’affaire, ne produit pas d’effet à l’égard d’Etats tiers.

                                                                                           103




7 CIJ1093.indb 203                                                                                15/02/17 08:28

                       délimitation du plateau continental (op. diss. donoghue)              200

                     VI. L’interprétation que donne la Cour du point 3 du dispositif
                                           de l’arrêt de 2012

                     47. Dans le présent arrêt, la Cour conclut que, en 2012, elle a décidé ne
                 pouvoir accueillir la demande du Nicaragua parce que celui‑ci « devait
                 encore satisfaire à l’obligation lui incombant en vertu du paragraphe 8 de
                 l’article 76 de la CNUDM de déposer, auprès de la Commission, les
                 informations sur les limites de son plateau continental au‑delà de
                 200 milles marins prévues par cette disposition et par l’article 4 de l’an‑
                 nexe II de la convention » (par. 84). Je souhaite faire quelques observa‑
                 tions sur cette conclusion, à laquelle je ne souscris pas.
                     48. La Cour rappelle avoir souligné dans l’arrêt de 2012 que « le fait
                 que la Colombie [ne fût] pas partie [à la CNUDM] n’exon[érait] pas le
                 Nicaragua des obligations qu’il tient de l’article 76 de cet instrument »
                 (Nicaragua c. Colombie I, p. 669, par. 126), ce qui confirmerait, selon elle,
                 qu’elle a effectivement décidé en 2012 de ne pas procéder à la délimitation
                 du plateau continental en l’absence de demande à la Commission. Cette
                 remarque, qui ne mentionne même pas l’obligation de soumettre une telle
                 demande, ne peut toutefois expliquer l’interprétation que donne la Cour
                 de l’arrêt de 2012. Certes, ayant manifestement l’intention de fixer les
                 limites de son plateau continental au‑delà de 200 milles marins de sa côte,
                 le Nicaragua devait s’acquitter de certaines obligations au titre de la
                 CNUDM. Mais il l’avait fait en 2012, puisqu’il avait communiqué des
                 informations préliminaires au Secrétaire général dans le délai décennal
                 prévu. En omettant de soumettre une demande complète à la Commis‑
                 sion, le Nicaragua n’a pas omis de « satisfaire à l’obligation lui incom‑
                 bant » (arrêt, par. 84) ; cette omission n’est qu’un indice, parmi plusieurs
                 autres, de l’insuffisance manifeste de ses éléments de preuve.
                     49. En outre, l’obligation de soumettre une demande à la Commission
                 ne s’applique que dans le cadre d’une procédure de tracé de la limite
                 ­extérieure du plateau continental. La CNUDM n’impose pas aux Etats
                  parties de saisir la Commission avant de chercher à obtenir par voie
                  ­arbitrale ou judiciaire la délimitation du plateau continental au‑delà de
                   200 milles marins de leur côte. Au contraire, elle fait une distinction entre,
                   d’une part, la délimitation d’une frontière maritime et, d’autre part, le tracé
                   des limites extérieures du plateau continental (art. 76, par. 10, de la
                   CNUDM ; voir aussi Bangladesh/Myanmar, p. 107‑108, par. 406‑410). La
                   Cour fait cette même distinction dans le présent arrêt (par. 112), concluant
                   que l’absence de recommandations de la Commission ne rend pas irrece‑
                 vable la demande d’un Etat qui cherche à faire délimiter le plateau conti‑
                 nental dans une zone située à plus de 200 milles marins de sa côte.
                     50. Même à supposer, arguendo, que la Cour soit fondée à subordonner
                 son examen d’une demande de délimitation à l’accomplissement d’une étape
                 précise de la procédure prévue par la CNUDM pour la fixation des limites
                 extérieures du plateau continental, son interprétation de l’arrêt de 2012, telle
                 qu’exposée dans le présent arrêt, ne saurait convaincre. Comme il a été dit
                 plus haut, dans l’arrêt de 2012 (p. 668‑669, par. 126), la Cour posait expres‑

                                                                                              104




7 CIJ1093.indb 205                                                                                   15/02/17 08:28

                      délimitation du plateau continental (op. diss. donoghue)                201

                 sément comme condition à la délimitation du plateau continental étendu
                 l’existence d’une demande unilatérale qui ait été non seulement soumise par
                 l’Etat côtier à la Commission, mais surtout « examinée » par celle‑ci, rappe‑
                 lant ainsi un point qu’elle avait déjà souligné en 2007. Comme je l’ai dit dans
                 l’exposé de mon opinion individuelle de 2012 (C.I.J. Recueil 2012 (II),
                 p. 756, par. 18 ; p. 758, par. 25), je craignais que la Cour, en renvoyant à ce
                 précédent, ne donne à entendre que, d’une manière générale, aucune
                 demande de délimitation ne peut prospérer en l’absence de recommanda‑
                 tions de la Commission, ou si les limites extérieures du plateau continental
                 n’ont pas été fixées sur la base de telles recommandations. (C’est pourquoi
                 j’approuve que la Cour rejette dans le présent arrêt la cinquième exception
                 préliminaire de la Colombie, même si je regrette qu’elle ne fasse pas état,
                 dans le raisonnement de la partie VI, de la contradiction manifeste entre ses
                 présentes conclusions et ce qu’elle a dit en 2007 et en 2012.)
                    51. Si la Cour avait décidé en 2012 d’imposer une condition préalable aux
                 demandes de délimitation (à savoir la saisine de la Commission, selon le
                 présent arrêt), pareille condition serait le produit exclusif de sa propre pra‑
                 tique judiciaire ; on n’en trouverait pas trace dans le droit régissant les diffé‑
                 rends entre les Parties, qui est le droit international coutumier et non la
                 CNUDM (à laquelle la Colombie n’est pas partie). Si la Cour avait conclu
                 qu’elle ne pouvait accueillir la demande I. 3) du Nicaragua parce que celui‑ci
                 n’avait pas satisfait à ladite condition, il aurait été permis de s’attendre à ce
                 que, dans l’arrêt de 2012, au lieu de se borner à citer simplement, sans autre
                 commentaire, un arrêt antérieur (relatif à une affaire entre deux Etats parties
                 à la CNUDM) dans lequel il est fait expressément référence à une condition
                 préalable différente (l’« examen par la Commission »), elle explique sa nou‑
                 velle démarche, qui est d’exiger la présentation d’une demande à la Commis‑
                 sion comme condition préalable à la délimitation, ainsi que les raisons de ce
                 choix. Or, la Cour ne fait rien de tel dans l’arrêt de 2012.
                    52. Une dernière faille dans l’interprétation que la Cour donne aujourd’hui
                 de l’arrêt de 2012 est que la question de savoir si la délimitation exige l’ac‑
                 complissement préalable d’une quelconque étape de la procédure devant la
                 Commission est une question qui relève de la recevabilité et non du fond.
                 Cela ressort clairement de l’analyse de la cinquième exception préliminaire
                 de la Colombie, que la Cour traite ici comme une question de recevabilité.
                 Si la Cour avait imposé comme condition préalable une autre étape de la
                 procédure devant la Commission (la présentation d’une demande), il s’agi‑
                 rait toujours de recevabilité. Or, comme nous l’avons vu plus haut (par. 20),
                 la décision prise en 2012 de ne pas accueillir la demande du Nicaragua était
                 une décision sur le fond, et non une décision d’irrecevabilité.

                                                                (Signé) Joan E. Donoghue.




                                                                                               105




7 CIJ1093.indb 207                                                                                    15/02/17 08:28

